People v Fraser (2020 NY Slip Op 02851)





People v Fraser


2020 NY Slip Op 02851


Decided on May 14, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2020

Acosta, P.J., Renwick, Manzanet-Daniels, Webber, JJ.


8076 4844/14

[*1]The People of the State of New York, Plaintiff-Respondent,
vJawawn Fraser, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Alexandra L. Mitter of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered January 13, 2016, which convicted defendant, after a jury trial, of robbery in the third degree, and sentenced him to a term of two to six years, unanimously dismissed, as moot.
By decision and order entered on December 24, 2019, the Supreme Court, New York County (Robert Stolz, J.), vacated defendant's conviction pursuant to CPL 440.10 and ordered a new
trial be held. As such, the appeal is rendered moot.
The Decision and Order of this Court entered
herein on February 13, 2020 ( AD3d , 2020
NY Slip Op 01037 [1st Dept 2020]) is hereby recalled and vacated (see M-973 decided simultaneously herewith).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2020
CLERK